DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (WO2010/104074).
Hamada discloses a resist underlayer film forming composition and a method for forming a resist pattern using a resist underlayer film formed from the composition. Hamada discloses the resist underlayer film forming composition comprises a chromophore having a high hydrophobicity into a polymer by an acetal bond represented by a formula (I) or (II). (Para, 0006). Hamada discloses an acid generated at the time of exposure causes a not only an acetal crosslinking structure with a crosslinking agent but also a bond represented by formula (I) or (II) 
Hamada discloses the resist underlayer film forming composition also comprises a component (B) which is a crosslinkable compound (Para, 0024-0027). Hamada also discloses the resist film forming underlayer composition comprises a photoacid generator as a component (C). (Para, 0028-0031). These disclosures of Hamada teach and/or suggest the limitation of claims 7-8. Hamada discloses the resist underlayer film forming composition also comprises a component (D) which is a basic compound to adjust the sensitivity of the resist underlayer. (Para, 0032-0035). Additionally, Hamada discloses the resist underlayer film forming composition may contain a surfactant. (Para, 0036-0037). This disclosure teaches and/or suggests the limitations of claim 9. Hamada discloses the resist underlayer film forming composition my also include additives such as a rheology modifier, an adhesion aid and the like. 
Hamada discloses how the composition is used in a method for processing a substrate. Hamada discloses a substrate such as a semiconductor substrate a silicon substrate covered with a silicon nitride film or silicon oxynitride film, a quartz substrate or a glass substrate is provided. (Para, 0042). Hamada discloses a resist underlayer film forming composition is coated on the substrate by a suitable coating method such as spin coating, or the like and then baked on a hot plate to form a resist underlayer. (Para, 0042). Hamada explains the resist underlayer film formed from the composition becomes a firm film by crosslinking the vinyl ether compound under the appropriate baking condition. (Para, 0043-0045). Hamada also discloses the resist underlayer film forming composition does not intermix with a resist layer formed thereon and prevents intermixing of the resist with the substrate. (Para, 0045; 0051). These disclosures teach and/or suggest the limitation of claims 10 and 11. 
Therefore, the limitations of claims 1-11 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Hamada and the teachings one of ordinary skill in the art at would have reasonably understood from the teachings of Hamada as discussed above. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada as applied to claims 1-11 in paragraph 4 above, and further in view of Kikuchi (US 2016/0284559).
Kikuchi is directed to a resist underlayer film composition and a patterning process using that resist underlayer composition. (Para, 0164). Kikuchi discloses exemplary process which may comprise forming a fine pattern can be formed by using the inventive resist under layer film composition by the multilayer resist method such as a 2-layer resist process, 3-layer resist process, or 4-layer resist process (Para, 0164). Kikuchi discloses the process including the steps of: forming a resist under layer film on the substrate to be processed by using the above resist under layer film composition (I-1); forming a resist upper layer film on the resist under 
Kikuchi discloses the resist under layer film can be formed by applying the inventive resist under layer film composition on the substrate to be processed by spin coating or the like, and then performing heat treatment (baking) for evaporating the solvent, preventing from mixing with the overlying film, and promoting the crosslinking reaction. (Para, 0170). Kikuchi discloses next a resist upper layer film is formed on the resist under layer film by using a photoresist composition (Para, 0171). Kikuchi discloses the resist upper layer film can be formed, for example, by applying the photoresist composition on the resist under layer film by spin coating or the like, and then performing heat treatment (pre-baking), like the formation of the resist under layer film. (Para, 0176). Kikuchi then discloses the inventive patterning process by 2-layer resist process, then, the resist upper layer film is subjected to pattern exposure and development with a developer to form a pattern in the resist upper layer film (Para, 0177). Kikuchi then discloses after exposure post baking (PEB) may be performed in the conventional manner. (Para, 0177). The disclosures of Hamada further in view of these disclosures of Kikuchi teach and/or suggest the limitations of claim 12 wherein a method for producing a smecindoutor device comprises the steps of forming a protective film on a semiconductor substrate optionally having an inorganic film formed on the surface thereof using the composition according to claim 1 for forming a protective film against wet etching liquid for semiconductor; and forming a resist pattern on the protective film.
Kikuchi discloses next the pattern is transferred to the resist under layer film by dry etching using the resist upper layer film having the formed pattern as a mask (Para, 0178). Kikuchi also discloses when the substrate to be processed is made of W or TiN, the inventive patterning process may provide an alternative of processing the substrate to be processed 
It would have been obvious to one of ordinary skill in the to modify the discloeus of Hamada further in view of these disclosures of Kikuchi because both are directed to analogous methods of pattering resist layers using underlayers which improve the resulting resist pattern formed and Kikuchi discloses a process in which the underlayer disclosed in Hamada is applicable for forming a desired resist pattern.       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-14 of copending US Application No. 17/311965 (US PGPUB 2022/0026806). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-12 of the present application and claims 1-4 and 9-14 are directed to a protective film forming composition, which can be used in a semiconductor substrate processing method and have similar composition and the recitations of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899